Title: Royall Tyler to John Adams, 27 August 1784
From: Tyler, Royall
To: Adams, John



Sir
Braintree August 27. 1784

I received your Letter of the Third of April, Two Days since.
Whether from the very great Interest I have in the Subject, or some more latent cause; I never Felt more at a loss to Express myself with Propriety, than on the present Occasion. I can only generally Desire you, to accept from me, all those returns of Gratitude, which, a Man of Ingenuity may be supposed to render to the person, to whom he shall have been Indebted in a High Degree, for the Principal Enjoyments of his Life.
Marriage is indeed a “Serious Affair,” But the “Parties” have not proceeded thus far in their endeavours to attain it, without suitable Reflections upon its importance, as involving their own Happiness, and that of their Friends and Relatives.
The Young Lady probably Arrived in England, before I received Your letter, but if it had have been received previous to her Departure, and even countenanced her remaining in this Country, and the State of my Affairs had renderd an immediate Union Feasible and Prudent: Nevertheless, the many Filial Incitements she had to cross the Atlantic, would have silenced every selfish suggestion, and have induced her to Accompany her Mother.
I Feel gratified by your approbation of my Purchase in Braintree.

This Estate is at present encumberd by a mortgage and Lease from the Commonwealth, but the Legislature is about passing an Act, enabling the Absentees to take Possession of their Estates, by paying the Consideration of the mortgage to the Lessees: Thayer the present Occupier, under the Commonwealths Lease and Mortgage; is willing to Recceive, and Borland to pay this, so that I expect to be in Actual Possession immediately. Mr. Thayer sensible of this, permits me now to Enter for the purpose of Repairing.
Accept Sir my Thanks for the kind Proffer, of the Loan of your Library; I shall endeavour to make that Use of it, which is becoming a Man, who wishes to be serviceable to his Friends and Country.
Our present “Arrangments” notwithstanding your Liberality, We—I venture to speak for your Daughter—shall chearfully submit to your Inspection and Advice, and I hope that our Union will afford you and your Lady, that Enviable Satisfaction, which Parents experience when They Perceive their Children, Usefull, Worthy, Respectable and Happy.

Sir, I am with the Greatest Respect, Your Humble Servant.
R: Tyler

